UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ANTHERA PHARMACEUTICALS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 25801 Industrial Boulevard, SuiteB Hayward, California 94545 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS May 16, 2013 The Annual Meeting of Stockholders of Anthera Pharmaceuticals, Inc. will be held on Thursday, May 16, 2013 at 11:00a.m.local time, at the office of MacDougall Biomedical Communications, 1204 Burlingame Avenue #8, Burlingame, CA 94010, for the following purposes: 1.To elect two ClassI directors, as nominated by the Board of Directors, to hold office until the 2016Annual Meeting of Stockholders or until their successors are duly elected and qualified; 2.To ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of the Company for its fiscal year ending December31, 2013; 3. To approve an amendment to the Company’s Fifth Amended and Restated Certificate of Incorporation, as amended, to (i) effect a reverse stock split of our common stock in the range of 1:5 to 1:8, such ratio to be deterined in the discretion of our Board of Directors and (ii) reduce the number of authorized shares of common stock from 195,000,000 to 100,000,000 (on a post-split basis); 4. To approve the Company’s 2013 Stock Option and Incentive Plan; 5.To hold a non-binding, advisory vote on the executive compensation of the Company’s named executive officers; 6.To hold a non-binding, advisory vote on the frequency of future advisory votes on the executive compensation of the Company’s named executive officers; and 7.To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Proposal1 relates solely to the election of two ClassI directors nominated by the Board of Directors and does not include any other matters relating to the election of directors, including without limitation, the election of directors nominated by any stockholder of the Company. The Board of Directors has fixed the close of business on March 26, 2013 as the record date for the determination of stockholders entitled to notice of, and to vote at, the Annual Meeting of Stockholders, or at any adjournments of the Annual Meeting of Stockholders. In order to ensure your representation at the Annual Meeting of Stockholders, you are requested to submit your proxy over the Internet or by telephone.You may also vote by mail by requesting a printed copy of the proxy materials and then by signing and dating the enclosed proxy as promptly as possible and returning it in the enclosed envelope (to which no postage need be affixed if mailed in the United States). If you attend the Annual Meeting of Stockholders and file with the Secretary of the Company an instrument revoking your proxy or a duly executed proxy bearing a later date, your proxy will not be used. All stockholders are cordially invited to attend the Annual Meeting of Stockholders. By Order of the Board of Directors Anthera Pharmaceuticals, Inc. Paul F. Truex President Hayward, California April 5, 2013 Your vote is important, whether or not you expect to attend the Annual Meeting of Stockholders. You are urged to vote either via the Internet or telephone, or vote by mail by requesting a printed copy of the proxy card. Voting promptly will help avoid the additional expense of further solicitation to assure a quorum at the meeting. TABLE OF CONTENTS PROXY STATEMENT 1 PROPOSAL1 ELECTION OF DIRECTORS 4 PROPOSAL2 RATIFICATION OF AUDITORS 12 PROPOSAL3 REVERSE STOCK SPLIT 12 PROPOSAL4 APPROVAL OF 2 17 PROPOSAL5 ADVISORY VOTE ON EXECUTIVE COMPENSATION 24 PROPOSAL6 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 24 EXECUTIVE OFFICERS 25 COMPENSATION DISCUSSION AND ANALYSIS 27 COMPENSATION OF EXECUTIVE OFFICERS 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 41 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 42 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 45 COMPENSATION COMMITTEE REPORT 46 AUDIT COMMITTEE REPORT 47 HOUSEHOLDING OF PROXY MATERIALS 48 OTHER MATTERS 49 Table of Contents ANTHERA PHARMACEUTICALS, INC. PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS MAY 16, 2013 INFORMATION CONCERNING SOLICITATION AND VOTING General This proxy statement is furnished in connection with the solicitation of proxies for use prior to or at the Annual Meeting of Stockholders (the “Annual Meeting”) of Anthera Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, to be held at 11:00a.m. local time on Thursday, May 16, 2013 and at any adjournments or postponements thereof for the following purposes: • To elect two ClassI directors, as nominated by the Board of Directors, to hold office until the 2016 Annual Meeting of Stockholders or until their successors are duly elected and qualified; • To ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of the Company for its fiscal year ending December31, 2013; • To approve an amendment to the Company’s Fifth Amended and Restated Certificate of Incorporation, as amended, to (i) effect a reverse stock split of our common stock in the range of 1:5 to 1:8, such ratio to be deterined in the discretion of our Board of Directors and (ii) reduce the number of authorized shares of common stock from 195,000,000 to 100,000,000 (on a post-split basis); • To approve the Company’s 2013 Stock Option and Incentive Plan; • To hold a non-binding, advisory vote on the executive compensation of the Company’s named executive officers; • To hold a non-binding, advisory vote on the frequency of future advisory votes on the executive compensation of the Company’s named executive officers; and • To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. The Annual Meeting will be held at the office of MacDougall Biomedical Communications, 1204 Burlingame Avenue #8, Burlingame, CA 94010. The Notice Regarding the Availability of Proxy Materials, or the Notice of Internet Availability, will be mailed to stockholders on or about April 5, 2013. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on May 16, 2013 This proxy statement and the Company’s 2012 Annual Report are available electronically at www.proxyvote.com. Solicitation This solicitation is made on behalf of the Board of Directors. We will bear the costs of preparing, mailing, online processing and other costs of the proxy solicitation made by our Board of Directors. Certain of our officers and employees may solicit the submission of proxies authorizing the voting of shares in accordance with the Board of Directors’ recommendations. Such solicitations may be made by telephone, facsimile transmission or personal solicitation. No additional compensation will be paid to such officers, directors or regular employees for such services. We will reimburse banks, brokerage firms and other custodians, nominees and fiduciaries for reasonable out-of-pocket expenses incurred by them in sending proxy material to stockholders. Voting Rights and Outstanding Shares Only holders of record of our common stock as of the close of business on March 26, 2013 are entitled to receive notice of, and to vote at, the Annual Meeting. Each holder of common stock shall be entitled to one vote for each share held on all matters to be voted upon at the Annual Meeting. At the close of business on March 26, 2013, there were 148,900,254shares of common stock issued and outstanding. A quorum of stockholders is necessary to take action at the Annual Meeting. Stockholders representing a majority of the outstanding shares of our common stock (present in person or represented by proxy) will constitute a quorum. We will appoint election inspectors for the meeting to determine whether or not a quorum is present and to tabulate votes cast by proxy or in person at the Annual Meeting. Abstentions, withheld votes and broker non-votes (which occur when a broker, bank or other nominee holding shares for a beneficial owner does not vote on a particular matter because such broker, bank or other nominee does not have discretionary authority to vote on that matter and has not received voting instructions from the beneficial owner) are counted as present for purposes of determining the presence of a quorum for the transaction of business at the Annual Meeting. Table of Contents Votes Required for Each Proposal To elect our directors and approve the other proposals being considered at the Annual Meeting, the voting requirements are as follows: Proposal Vote Required Discretionary Voting Permitted? Election of Directors Plurality No Ratification of Deloitte & Touche LLP Majority Yes Reverse Stock Split Majority of outstanding shares of our common stock No 2013 Stock Option and Incentive Plan Majority No Advisory Vote on Executive Compensation Majority No Advisory Vote on Frequency of Future Advisory Votes on Executive Compensation Plurality No “Discretionary Voting Permitted” means that brokers will have discretionary voting authority with respect to shares held in street name for their clients, even if the broker does not receive voting instructions from their client. “Majority” means a majority of the votes properly cast for and against such matter. “Plurality” means a plurality of the votes properly cast on such matter. The vote required and method of calculation for the proposals to be considered at the Annual Meeting are as follows: ProposalOne— Election of Directors.If a quorum is present, the two director nominees receiving the highest number of votes, in person or by proxy, will be elected as directors. You may vote “FOR” all nominees, “WITHHOLD” for all nominees or “WITHHOLD” for any nominee by specifying the name of such nominee on your proxy card. Withheld votes and broker non-votes will have no effect on the outcome of the election of the directors. Proposal Two— Approval of the Ratification of Deloitte & Touche LLP as independent registered public accountants.Approval of this proposal requires the affirmative vote of a majority of the votes properly cast for and against such matter. You may vote “FOR,” “AGAINST” or “ABSTAIN” from voting on this proposal. If you abstain from voting on this matter, your shares will not be counted as “votes cast” with respect to such matter, and the abstention will have no effect on the proposal. Broker non-votes will not be counted as “votes cast” and will therefore have no effect on the proposal. Proposal Three— Reverse Stock Split.Approval of this proposal requires the affirmative vote of the holders of a majority of the shares of our common stock outstanding. You may vote “FOR,” “AGAINST” or “ABSTAIN” from voting on this proposal. If you abstain from voting on this matter, your shares will not be counted as “votes cast” with respect to such matter, and the abstention will have no effect on the proposal. Broker non-votes will not be counted as “votes cast” and will therefore have no effect on the proposal. Proposal Four— Approval of 2013 Option Plan.Approval of this proposal requires the affirmative vote of a majority of the votes properly cast for and against such matter. You may vote “FOR,” “AGAINST” or “ABSTAIN” from voting on this proposal. If you abstain from voting on this matter, your shares will not be counted as “votes cast” with respect to such matter, and the abstention will have no effect on the proposal. Broker non-votes will not be counted as “votes cast” and will therefore have no effect on the proposal. Proposal Five— Advisory Vote on Executive Compensation.Approval of this proposal, on a non-binding, advisory basis, requires the affirmative vote of a majority of the votes properly cast for and against such matter. You may vote “FOR,” “AGAINST” or “ABSTAIN” from voting on this proposal. If you abstain from voting on this matter, your shares will not be counted as “votes cast” with respect to such matter, and the abstention will have no effect on the proposal. Broker non-votes will not be counted as “votes cast” and will therefore have no effect on the proposal. 2 Table of Contents Proposal Six— Advisory Vote on Frequency of Future Advisory Votes on Executive Compensation.You may vote to approve, on a non-binding, advisory basis, “EVERY YEAR”, “EVERY TWO YEARS”, “EVERY THREE YEARS” or “ABSTAIN” for the frequency of the non-binding, advisory vote on the compensation of our named executive officers.By selecting one of these alternatives, shareholders are voting to approve their chosen alternative and are not voting to approve or disapprove of the recommendation of our Board of Directors. If you abstain from voting on the proposal, it will have no effect on the voting of the proposal. If you just sign and submit your proxy card without marking your voting instructions, your shares will be voted “EVERY THREE YEARS” for the frequency of the resolution approving the compensation of our named executive officers. We request that you vote your shares by proxy following the methods as instructed by the notice: over the Internet, by telephone or by mail if you request a printed copy of the proxy card.If you choose to vote by mail, your shares will be voted in accordance with your voting instructions if the proxy card is received prior to or at the meeting. If you sign and return your proxy card but do not give voting instructions, your shares will be voted FOR (1)the election of the Company’s nominees as directors; (2)the ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for the Company for the fiscal year ending December31, 2013; (3) the amendment of the Company’s Fifth Amended and Restated Certificate of Incorporation, as amended, to effect a reverse stock split of our common stock; (4)the approval of the Company’s 2013 Stock Option and Incentive Plan (5) approval of the executive compensation of the Company’s named executive officers, on a non-binding, advisory basis, (6) for “EVERY THREE YEARS” for the frequency of the resolution approving the compensation of our named executive officers and (7) as the proxy holders deem advisable, in their discretion, on other matters that may properly come before the Annual Meeting. Voting by Proxy Over the Internet or by Telephone Stockholders whose shares are registered in their own names may vote by proxy by mail if they request a printed copy of the proxy materials, over the Internet or by telephone. Instructions for voting by proxy over the Internet or by telephone are set forth on the website indicated in the Notice of Internet Availability. The Internet and telephone voting facilities will close at 11:59p.m. Eastern Time on Wednesday, May 15, 2013. The notice will also provide instructions on how you can elect to receive future proxy materials electronically or in printed form by mail. If you choose to receive future proxy materials electronically, you will receive an email next year with instructions containing a link to the proxy materials and a link to the proxy voting site. If you choose to receive future proxy materials by mail, you will receive a printed copy of the proxy and annual report next year.Your election to receive proxy materials electronically or in printed form by mail will remain in effect until you terminate such election. If your shares are held in street name, the voting instruction form sent to you by your broker, bank or other nominee should indicate whether the institution has a process for beneficial holders to provide voting instructions over the Internet or by telephone. A number of banks and brokerage firms participate in a program that also permits stockholders whose shares are held in street name to direct their vote over the Internet or by telephone. If your bank or brokerage firm gives you this opportunity, the voting instructions from the bank or brokerage firm that accompany the Notice of Internet Availability will tell you how to use the Internet or telephone to direct the vote of shares held in your account. If your voting instruction form does not include Internet or telephone information, please complete and return the voting instruction form in the self-addressed, postage-paid envelope provided by your broker. Stockholders who vote by proxy over the Internet or by telephone need not return a proxy card or voting instruction form by mail, but may incur costs, such as usage charges, from telephone companies or Internet service providers. Revocability of Proxies Any proxy may be revoked at any time before it is exercised by filing an instrument revoking it with the Company’s Secretary or by submitting a duly executed proxy bearing a later date prior to the time of the Annual Meeting. Stockholders who have voted by proxy over the Internet or by telephone or have executed and returned a proxy and who then attend the Annual Meeting and desire to vote in person are requested to notify the Secretary in writing prior to the time of the Annual Meeting. We request that all such written notices of revocation to the Company be addressed to Bradley A. Bugdanowitz, Secretary, c/oAnthera Pharmaceuticals, Inc., at the address of our principal executive offices at 25801 Industrial Boulevard, SuiteB, Hayward, California 94545. Our telephone number is (510)856-5600. Stockholders may also revoke their proxy by entering a new vote over the Internet or by telephone. Stockholder Proposals to be Presented at the Next Annual Meeting Any stockholder who meets the requirements of the proxy rules under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), may submit proposals to the Board of Directors to be presented at the 2014 annual meeting. Such proposals must comply with the requirements of Rule14a-8 under the Exchange Act and be submitted in writing by notice delivered or mailed by first-classUnited States mail, postage prepaid, to our Secretary at our principal executive offices at the address set forth above no later than December 6, 2013 in order to be considered for inclusion in the proxy materials to be disseminated by the Board of Directors for such annual meeting. Our Amended and Restated Bylaws also provide for separate notice procedures to recommend a person for nomination as a director or to propose business to be considered by stockholders at a meeting. To be considered timely under these provisions, the stockholder’s notice must be received by our Secretary at our principal executive offices at the address set forth above no earlier than January 16, 2014 and no later than February 15, 2014. Our Amended and Restated Bylaws also specify requirements as to the form and content of a stockholder’s notice. The Board of Directors, a designated committee thereof or the chairman of the meeting may refuse to acknowledge the introduction of any stockholder proposal if it is not made in compliance with the applicable notice provisions. 3 Table of Contents PROPOSAL1 ELECTION OF DIRECTORS General Our certificate of incorporation provides for a Board of Directors that is divided into three classes. The term for each class is three years, staggered over time. This year, the term of the directors in ClassI expires. Each of our ClassI directors will stand for re-election at the Annual Meeting. Our Board of Directors is currently comprised of eight members. If each of the nominees are elected at the Annual Meeting of Stockholders, the composition of our Board will be as follows: ClassI—Messrs. Thompson and Zweifach; ClassII— Drs. Dziurzynski and Thompson; and ClassIII—Drs.Healy and Henney and Messrs.Spiegelman and Truex. In the absence of instructions to the contrary, the persons named as proxy holders in the accompanying proxy intend to vote in favor of the election of the two nominees designated below to serve until the 2016 Annual Meeting of Stockholders and until their respective successors shall have been duly elected and qualified.All of the nominees are currently directors. The Board of Directors expects that each of the nominees will be available to serve as a director, but if any such nominee should become unavailable or unwilling to stand for election, it is intended that the shares represented by the proxy will be voted for such substitute nominee as may be designated by the Board of Directors. The biographies of our directors and their ages as of March1, 2013 are set forth below. Name Age Position Paul Francis Truex 44 Chief Executive Officer, President and Director Christopher S. Henney,Ph.D. 72 Chairman of the Board of Directors James I. Healy,M.D.,Ph.D. 48 Director Bogdan Dziurzynski, D.P.A. 64 Director Daniel K. Spiegelman 54 Director David E. Thompson 65 Director Peter A. Thompson,M.D. 53 Director Sanford S. Zweifach(1) 56 Director Dr. Zweifach joined our Board on March 25, 2013. Nominees for Director Class I: Each of the persons listed below is nominated for election to ClassI of the Board of Directors to serve a three-year term ending at the 2016 annual meeting of stockholders and until his successor is elected and qualified. The Board of Directors recommends that you vote FOR each of the following nominees. David E. Thompson.Mr.Thompson has served as a member of our Board of Directors since November 2005. Mr.Thompson served as Vice President of Corporate Strategy Business Development for Eli Lilly and Company from January 2001 until his retirement in July 2005. Thereafter, he was a partner at VantagePoint Venture Partners from 2006 through 2008. Mr.Thompson holds a B.S. and an M.B.A. from Michigan State University. The Board of Directors believes Mr.Thompson is suited to serve on our Board due to his substantial prior experience in the pharmaceutical industry. Sanford Zweifach.Mr. Zweifach is a senior executive with over 20 years in the life sciences industry. He has extensive experience in the areas of corporate partnering, business development, operational and financial experience, private and public investing and capital raising.From 2005 until 2010, Mr. Zweifach was a Managing Director at Reedland Capital Partners, a boutique investment bank, where he headed its life sciences merger and acquisition, and advisory efforts, bringing with him 15 years of proven experience in investment banking, investing, business development, merger and acquisition, and management.Prior to joining Reedland, Mr. Zweifach was Chief Executive Officer of Pathways Diagnostics Corp, a biomarker development company.Previously, from 1997 to 2003, Mr. Zweifach was Chief Financial Officer and Managing Director of Bay City Capital, LLC, a merchant bank specializing in the biotech and life science industry, where he was responsible for oversight of the firm's finance department as well as President of the firm's merger and acquisition, and financing division.From 1995 to 1998, Mr. Zweifach was President and Chief Financial Officer of Epoch Biosciences Corporation, which was acquired by Nanogen in 2004.Previously, Mr. Zweifach was a Certified Public Accountant for Coopers & Lybrand and held various investment banking positions focusing in the biotechnology industry. Mr. Zweifach received his B.A. in Biology from University of California, San Diego and holds an M.S. in Human Physiology from University of California, Davis. 4 Table of Contents The Board of Directors believes Mr.Zweifach is suited to serve on our Board due to his extensive finance and business development experience in the biotechnology industry. Continuing Directors ClassII: Currently Serving Until the 2014 Annual Meeting Bogdan Dziurzynski, D.P.A. Dr. Dziurzynski has been a consultant in strategic regulatory management to the biotechnology industry since 2001.Dr.Dziurzynski serves on the Board of the Biologics Consulting Group, Inc.and the Board of Directors of Dendreon Corporation, a biotechnology company.Dr.Dziurzynski is a fellow and past chairman of the board and a past president of the Regulatory Affairs Professional Society. He also serves as an advisory board member of Integrated Biotherapeutics, Inc. From 1994 to 2001, Dr.Dziurzynski was the Senior Vice President of Regulatory Affairs and Quality Assurance for MedImmune, Inc., a biotechnology company. From 1988 to 1994, Dr.Dziurzynski was Vice President of Regulatory Affairs and Quality Assurance for Immunex Corporation, a biotechnology company. Dr.Dziurzynski has a B.A. in Psychology from Rutgers University, an M.B.A. from Seattle University and a Doctorate in Public Administration from the University of Southern California. The Board of Directors has determined that Dr. Dziurzynski is suited to serve on our Board due to his extensive global regulatory expertise and broad pharmaceutical industry experience. Peter A. Thompson,M.D.Dr. Thompson has served as a member of our Board of Directors since February 2011.Dr. Thompson is currently a Venture Partner with OrbiMed Advisors, LLC and has over 20 years of industry experience. He co-founded Trubion Pharmaceuticals, and served as Chief Executive Officer and Chairman from its inception through its IPO on NASDAQ and as a public company until his retirement in 2009. Dr. Thompson is the former Vice President and General Manager of Chiron Informatics at Chiron Corporation and held various executive positions at Becton Dickinson, including Vice President, Research and Technology Department of BD Bioscience. Dr. Thompson is a co-founder of iMetrikus, a clinical decision support company, where he served as Chief Executive Officer and Chairman. He is the founder and Managing Director of Strategicon Partners, an investment and management services company. Dr. Thompson is an Ernst & Young Entrepreneur of the Year awardee, an inventor on numerous patents, a board-certified internist and oncologist, and was on staff at the National Cancer Institute following his internal medicine training at Yale University. Dr. Thompson served on the Board of Directors of Trubion Pharmaceuticals from 2006 through 2009 and currently serves on the Board of Directors for Response Biomedical (RBM.TO), Methylgene (MYG.TO), Cleave BioSciences, Cardioxy Pharmaceuticals, Oxford BioScience, Principia Biosciences, and CoDa Therapuetics. Based on Dr.Thompson’s extensive industry experience, the Board of Directors has determined that Dr.Thompson to be a valuable member of our Board. Dr. Thompson has indicated his intention to resign from the Board of Directors, effective upon the completion of the Annual Meeting. ClassIII: Currently Serving Until the 2015 Annual Meeting James I. Healy,M.D.,Ph.D.Dr.Healy has served as a member of our Board of Directors since August 2006.He joined Sofinnova Ventures as a General Partner in 2000.Dr. Healy was a founding investor and board member of Cellective (acquired by MedImmune), CoTherix (acquired by Actelion), Novacea, and InterMune.He also serves on the boards of directors of several private companies.In the pharmaceutical industry, Dr.Healy held positions at Bayer Pharmaceuticals (Miles) and ISTA Pharmaceuticals prior to its initial public offering.He began his private equity career at Sanderling Ventures.Dr.Healy holds a B.A. in molecular biology and a B.A. in Scandinavian studies from the University of California at Berkeley, an M.D. from Stanford University School of Medicine through the Medical Scientist Training Program, and a Ph.D. in immunology from Stanford University, where he was a Beckman Scholar and received a bursary award from the Novartis Foundation.Dr.Healy is an active member of the BIO-NVCA Working Group.Dr. Healy serves on the Boards of Directors of Amarin Corporation plc. (Nasdaq: AMRN), Durata Therapeutics Inc. (Nasdaq: DRTX), Hyperion Therapeutics, Inc. (Nasdaq: HPTX), KaloBios Pharmaceuticals, Inc. (Nasdaq: KBIO) and InterMune, Inc. (Nasdaq: ITMN), as well as the following private companies: InterKrin Therapeutics, Inc. and Sorbent Therapeutics. Based on Dr.Healy’s extensive experience as a director of numerous biopharmaceutical companies and his medical training, the Board of Directors has determined that Dr.Healy possesses the necessary attributes to serve on our Board. Christopher S. Henney,Ph.D.Dr.Henney has served as the Chairman of our Board of Directors since August 2008 and has been a member of our Board of Directors since April 2005. Dr.Henney served as Chairman and Chief Executive Officer of Dendreon Corporation, a biotechnology company he co-founded, from 1995 until his retirement in July 2004. Dr.Henney was previously a founder of Immunex Corp. and Icos Corp. Dr.Henney holds a B.Sc. with honors in medical biochemistry, a Ph.D. in experimental pathology and a D.Sc. for contributions to the field of immunology, all from the University of Birmingham, England. Dr.Henney served as a director of AVIBioPharma Inc. from March 2009 until June 2010, and of Mymetics Corporation from March 2012 until November 2012.Dr. Henney is currently the Chairman and a director of Oncothyreon, Inc (Nasdaq: ONTY). and is vice-chairman and a director of Cyclacel Pharmaceuticals, Inc (Nasdaq: CYCC). 5 Table of Contents The Board of Directors has determined that Dr.Henney is a valuable addition to our Board based upon his long history with the Company and his extensive experience in the biotechnology industry. Daniel K. Spiegelman.Mr.Spiegelman has served as a member of our Board of Directors since February 2010. Currently, Mr.Spiegelman serves as the Executive Vice President, Chief Financial Officer of BioMarin Pharmaceuticals, Inc. (Nasdaq: BMRN).From 2009 to 2012, Mr. Spiegelman provided management and financial consulting services to biotechnology companies. From January 1998 to May 2009, Mr.Spiegelman served as Senior Vice President and Chief Financial Officer of CV Therapeutics, Inc., a biopharmaceutical company that was acquired by Gilead Sciences, Inc. in April2009. From July 1991 to January 1998, Mr.Spiegelman served at Genentech, Inc., most recently as Treasurer. Mr.Spiegelman also serves on the board of directors of Affymax, Inc. (Nasdaq: AFFY), Oncothyreon, Inc. (Nasdaq: ONTY),Jennerex Biotherapeutics, a privately-held biotech company, and until 2012, served on the boards of Cyclacel Pharmaceuticals, Inc. (Nasdaq: CYCC), and Omeros Corporation (Nasdaq: OMER).Mr.Spiegelman holds a B.A. in economics from Stanford University and an M.B.A. from the Stanford Graduate School of Business. Due to Mr.Spiegelman’s experience in serving as a director of multiple publicly-traded biopharmaceutical companies, as well as his prior employment at various pharmaceutical companies, our Board of Directors has concluded that Mr.Spiegelman possesses the necessary attributes to serve on our Board. Paul F. Truex.Mr.Truex has served as our President and Chief Executive Officer since our inception in September 2004 and as a member of our Board of Directors since November 2004. Prior to founding Anthera, Mr.Truex served as a Director, President and Chief Executive Officer of Peninsula Pharmaceuticals, Inc., a biopharmaceutical company, from the commencement of its operations in October 2001. Prior to Peninsula, Mr.Truex was Vice President of Commercial Development for Vicuron, Inc. from April 2000 to September 2001. From July 1997 to April 2000, Mr.Truex held various positions at Eli Lilly and Company. Mr.Truex holds an M.B.A. in marketing and finance from Indiana University and a B.A. in economics from the University of Waterloo. Mr.Truex is a director of Trius Therapeutics, Inc (Nasdaq: TSRX). The Board of Directors has concluded that Mr.Truex should serve on our Board based on his deep knowledge of our Company gained from his positions as President and Chief Executive Officer, as well as his substantial experience in the pharmaceutical industry. There are no family relationships between any of our directors or executive officers. Board of Directors’ Role in Risk Management The Board of Directors has overall responsibility for the oversight of the Company’s risk management process, which is designed to support the achievement of organizational objectives, including strategic objectives, to improve long-term organizational performance and enhance shareholder value. Risk management includes not only understanding company specific risks and the steps management implements to manage those risks, but also what level of risk is acceptable and appropriate for the Company. Management is responsible for establishing our business strategy, identifying and assessing the related risks and implementing appropriate risk management practices. The Board of Directors reviews our business strategy and management’s assessment of the related risk, and discusses with management the appropriate level of risk for the Company. For example, the Board of Directors meets with management at least quarterly to review, advise and direct management with respect to strategic business risks, litigation risks and risks related to the Company’s acquisition strategy, among others. The Board also delegates oversight to Board committees to oversee selected elements of risk as set forth below. The Board of Directors has delegated day-to-day responsibility for administering and interpreting the Company’s Code of Business Conduct and Ethics to the Company’s Chief Financial Officer as compliance officer. As part of its oversight of the Company’s financial reporting process and audits of the Company’s financial statements, our Audit Committee is responsible for reviewing financial risk exposures, including monitoring the quality and integrity of the Company’s financial statements, the effectiveness of internal controls over financial reporting, compliance with legal or regulatory requirements, the performance of the internal audit function and the performance and independence of the Company’s independent registered public accounting firm, among other responsibilities as set forth in the Audit Committee Charter. The Audit Committee receives periodic internal controls and related assessments from the Company’s finance department. In addition, our Audit Committee ensures that the Company’s business is conducted with the highest standards of ethical conduct in compliance with applicable laws and regulations by monitoring our Code of Business Conduct and Ethics Policy and our Employee Feedback Hotline, and the Audit Committee discusses other risk assessment and risk management policies of the Company periodically with management. 6 Table of Contents Our Compensation Committee participates in the design of compensation structures that create incentives that encourage a level of risk-taking behavior consistent with the Company’s business strategy. Our Nominating and Corporate Governance Committee oversees governance-related risks by developing and recommending to the Board working with management to establish corporate governance guidelines applicable to the Company, making recommendations regarding director nominees and membership on Board committees and overseeing the annual evaluation of the Board and management. Compensation Plans Risk Assessment As part of its oversight function, our Board of Directors and our Compensation Committee in particular, along with our management team, considers potential risks when reviewing and approving various compensation plans, including executive compensation. Based on this review, our Board of Directors has concluded that such compensation plans, including executive compensation, do not encourage risk taking to a degree that is reasonably likely to have a materially adverse impact on us or our operations. Board of Directors and Committees of the Board During 2012, the Board of Directors held a total of eight meetings. All directors attended at least 75% of the total number of Board meetings and meetings of Board committees on which the director served during the time he served on the Board or such committees. The Board of Directors has determined each of the following current directors is an “independent director” as such term is defined in NASDAQ Marketplace Rule5605(a)(2) and Section10A of the Exchange Act: Messrs. Spiegelman, Thompsonand Zweifach and Drs.Dziurzynski, Henney, Healy and Thompson. The Board of Directors has a standing Audit Committee, Compensation Committee, and Nominating and Corporate Governance Committee. Each of our Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee is composed entirely of independent directors in accordance with current Nasdaq listing standards. Furthermore, our Audit Committee meets the enhanced independence standards established by the Sarbanes-Oxley Act of 2002 and related rulemaking of the Securities and Exchange Commission (the “SEC). The Board of Directors has further determined that each of Daniel K. Spiegelman and Sanford Zweifach, members of the Audit Committee of the Board of Directors, are “Audit Committee Financial Experts,” as such term is defined in Item407(d)(5) of RegulationS-K promulgated by the SEC. Copies of our Audit Committee, Nominating and Corporate Governance Committee and Compensation Committee charters and our corporate governance guidelines are available, free of charge, on our website at http://www.anthera.com. Audit Committee.The Audit Committee appoints, approves the compensation of, and assesses the independence of our independent registered public accounting firm and pre-approves auditing and permissible non-audit services, and the terms of such services, to be provided by our independent registered public accounting firm. The Audit Committee is also responsible for reviewing and discussing with management and the independent registered public accounting firm our annual and quarterly financial statements and related disclosures and preparing the report required by the rules of the SEC to be included in our annual proxy statement. The Audit Committee also coordinates the oversight and reviews the adequacy of our internal controls over financial reporting and establishes policies and procedures for the receipt and retention of accounting-related complaints and concerns. Currently, the Audit Committee is comprised of Mr.Spiegelman (Chair), Drs.Henney andThompson, and Mr. Zweifach (appointed March 2013). During 2012, the Audit Committee held seven meetings. Compensation Committee.The Compensation Committee annually reviews and approves our goals and objectives relevant to compensation of our Chief Executive Officer, evaluates our Chief Executive Officer in light of such goals and determines the compensation of our Chief Executive Officer. The Compensation Committee also reviews and approves the compensation of all of our other officers, oversees and administers our incentive-based compensation and equity plans and reviews and makes recommendations to our Board of Directors with respect to director compensation. The Compensation Committee also produces an annual report on executive compensation for inclusion in our proxy statement. Currently, the Compensation Committee is comprised of Mr.Thompson (Chair), Mr. Zweifach (appointed March 2013), Dr.Dziurzynski and Dr.Thompson. During 2012, the Compensation Committee held six meetings. 7 Table of Contents Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee is responsible for developing and recommending to our Board of Directors individuals to be nominated as directors and committee members. This includes establishing procedures for identifying and evaluating director candidates (including nominees recommended by stockholders). The Nominating and Corporate Governance Committee is also responsible for developing and recommending to our Board of Directors corporate governance guidelines, as well as overseeing the evaluation of our Board of Directors, committees of the Board and management. Currently, the Nominating and Corporate Governance Committee is comprised of Dr.Henney (Chair), Mr.Thompson and Dr. Dziurzynski.During 2012, the Nominating and Corporate Governance Committee held one meeting. Board Leadership The positions of Chairman of the Board and Chief Executive Officer are presently separated and have historically been separated at Anthera. Separating these positions allows our Chief Executive Officer to focus on our day-to-day business, while allowing the Chairman of the Board to lead the Board of Directors in its fundamental role of providing advice to and independent oversight of management. Our Board of Directors recognizes the time, effort, and energy that the Chief Executive Officer is required to devote to his position in the current business environment, as well as the commitment required to serve as our Chairman, particularly as the Board of Directors’ oversight responsibilities continue to grow. Our Board of Directors also believes that this structure ensures a greater role for the independent directors in the oversight of our Company and active participation of the independent directors in setting agendas and establishing priorities and procedures for the work of our Board of Directors. Our Board of Directors believes its administration of its risk oversight function has not affected its leadership structure. While our bylaws and corporate governance guidelines do not require that our Chairman and Chief Executive Officer positions be separate, our Board of Directors believes that having separate positions and having an independent outside director serve as Chairman is the appropriate leadership structure for us at this time and demonstrates our commitment to good corporate governance. Our separated Chairman and Chief Executive Officer positions are augmented by the independence of seven of our eight directors, and our three entirely independent Board committees that provide appropriate oversight in the areas described above. At executive sessions of independent directors, these directors speak candidly on any matter of interest, without the Chief Executive Officer or other executives present. The independent directors met eight times in 2012 without management present. We believe this structure provides consistent and effective oversight of our management and the Company. Director Nominations The director qualifications developed to date focus on what our Board believes to be essential competencies to effectively serve on the Board of Directors. The Nominating and Corporate Governance Committee must reassess such criteria annually and submit any proposed changes to the Board of Directors for approval. Presently, at a minimum, the Nominating and Corporate Governance Committee must be satisfied that each nominee it recommends has the highest personal and professional integrity, demonstrates exceptional ability and judgment and shall be most effective, in conjunction with the other nominees to the Board of Directors, in collectively serving the long-term interests of the stockholders. In addition to those minimum qualifications, the Nominating and Corporate Governance Committee shall recommend that our Board of Directors select persons for nomination to help ensure that: • a majority of our Board is “independent” in accordance with Nasdaq standards; • each of the Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee be comprised entirely of independent directors; and • at least one member of the Audit Committee shall have the experience, education and other qualifications necessary to qualify as an “audit committee financial expert” as defined by the rules of the SEC. In addition to other standards the Nominating and Corporate Governance Committee may deem appropriate from time to time for the overall structure and compensation of the Board of Directors, the Nominating and Corporate Governance Committee may consider the following factors when recommending that our Board select persons for nomination: • whether a nominee has direct experience in the pharmaceuticals industry or in the markets in which the Company operates; and • whether the nominee, if elected, assists in achieving a mix of Board members that represents a diversity of background and experience. Although the Nominating and Corporate Governance Committee may consider whether nominees assist in achieving a mix of Board members that represents a diversity of background and experience, which is not only limited to race, gender or national origin, we have no formal policy regarding board diversity. 8 Table of Contents The Nominating and Corporate Governance Committee adheres to the following process for identifying and evaluating nominees for the Board of Directors. First, it solicits recommendations for nominees from non-employee directors, our Chief Executive Officer, other executive officers, third-party search firms or any other source it deems appropriate. The Nominating and Corporate Governance Committee then reviews and evaluates the qualifications of proposed nominees and conducts inquiries it deems appropriate; all proposed nominees are evaluated in the same manner, regardless of who initially recommended such nominee. In reviewing and evaluating proposed nominees, the Nominating and Corporate Governance Committee may consider, in addition to the minimum qualifications and other criteria for Board membership approved by our Board from time to time, all facts and circumstances that it deems appropriate or advisable, including, among other things, the skills of the proposed nominee, his or her depth and breadth of business experience or other background characteristics, his or her independence and the needs of the Board. If the Nominating and Corporate Governance Committee decides to retain a third-party search firm to identify proposed nominees, it has sole authority to retain and terminate such firm and to approve any such firm’s fees and other retention terms. Each of the nominees for election as director at the 2013 Annual Meeting is recommended by the Nominating and Corporate Governance Committee and each nominee is presently a director and stands for re-election by the stockholders. From time to time, the Company may pay fees to third-party search firms to assist in identifying and evaluating potential nominees, although no such fees have been paid in connection with nominations to be acted upon at the 2013 Annual Meeting. Pursuant to our bylaws, stockholders who wish to nominate persons for election to the Board of Directors at an annual meeting must be a stockholder of record at the time of giving the notice, entitled to vote at the meeting, present (in person or by proxy) at the meeting and must comply with the notice procedures in our bylaws. A stockholder’s notice of nomination to be made at an annual meeting must be delivered to our principal executive offices not less than 90days nor more than 120days before the anniversary date of the immediately preceding annual meeting. However, if an annual meeting is more than 30days before or more than 60days after such anniversary date, the notice must be delivered no later than the 90thday prior to such annual meeting or, if later, the 10thday following the day on which the first public announcement of the date of such annual meeting was made. A stockholder’s notice of nomination may not be made at a special meeting unless such special meeting is held in lieu of an annual meeting. The stockholder’s notice must include the following information for the person making the nomination: • name and address; • the class and number of shares of the Company owned beneficially or of record; • disclosure regarding any derivative, swap or other transactions which give the nominating person economic risk similar to ownership of shares of the Company or provide the opportunity to profit from an increase in the price of value of shares of the Company; • any proxy, agreement, arrangement, understanding or relationship that confers a right to vote any shares of the Company; • any agreement, arrangement, understanding or relationship engaged in for the purpose of acquiring, holding, disposing or voting of any shares of any class or series of capital stock of the Company; • any rights to dividends on the shares that are separate from the underlying shares; • any performance related fees that the nominating person is entitled to based on any increase or decrease in the value of any shares of the Company; • a description of all agreements, arrangements or understandings by and between the proposing stockholder and another person relating to the proposed business (including an identification of each party to such agreement, arrangement or understanding and the names, addresses and class and number of shares owned beneficially or of record of other stockholders known by the proposing stockholder support such proposed business; • a statement whether or not the proposing stockholder will deliver a proxy statement and form of proxy to holders of, in the case of a business proposal, at least the percentage of voting power of all shares of capital stock required to approve the proposal or, in the case of director nominations, at least the percentage of voting power of all of the shares of capital stock reasonably believed by the proposing stockholder to be sufficient to elect the nominee; and • any other information relating to the nominating person that would be required to be disclosed in a proxy statement filed with the SEC. With respect to proposed director nominees, the stockholder’s notice must include all information required to be disclosed in a proxy statement in connection with a contested election of directors or otherwise required pursuant to Regulation14A under the Exchange Act (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected). 9 Table of Contents For matters other than the election of directors, the stockholder’s notice must also include a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meeting and any material interest in such business of the stockholder(s) proposing the business. The stockholder’s notice must be updated and supplemented, if necessary, so that the information required to be provided in the notice is true and correct as of the record date for the meeting and as of the date that is ten business days prior to the meeting. The Board of Directors, a designated committee thereof or the chairman of the meeting will determine if the procedures in the bylaws have been followed, and if not, declare that the proposal or nomination be disregarded. The nominee must be willing to provide any other information reasonably requested by the Nominating and Corporate Governance Committee in connection with its evaluation of the nominee’s independence. Stockholder Communications with the Board of Directors Stockholders may send correspondence to the Board of Directors c/othe Secretary at our principal executive offices at the address set forth above. The Secretary will review all correspondence addressed to the Board, or any individual Board member, for any inappropriate correspondence and correspondence more suitably directed to management. However, the Secretary will summarize all correspondence not forwarded to the Board and make the correspondence available to the Board for its review at the Board’s request. The Secretary will forward stockholder communications to the Board prior to the next regularly scheduled meeting of the Board of Directors following the receipt of the communication. Director Attendance at Annual Meetings Directors are invited to attend the Annual Meeting of Stockholders. All members of the Board of Directors attended our 2012 Annual Meeting. Compensation Committee Interlocks and Insider Participation None of the members of the Compensation Committee is or has at any time during the past fiscal year been an officer or employee of the Company. None of the members of the Compensation Committee has formerly been an officer of the Company. None of our executive officers serve or in the past fiscal year has served as a member of the board of directors or compensation committee of any other entity that has one or more executive officers serving as a member of our Board of Directors or Compensation Committee. Director Compensation Each of our non-employee directors receives a $40,000 annual retainer fee instead of per-meeting fees. In consideration for their services, the Chairman of our Board of Directors receives an additional $40,000, the chairman of our Audit Committee receives an additional $15,000 and the chairman of our Compensation Committee receives an additional $10,000, each on an annual basis. Previously, each new non-employee director received a non-qualified stock option to purchase 25,000 shares of our common stock upon joining the Board, which vests over a four-year period from the date of grant. In addition, each non-employee director received a non-qualified stock option to purchase 12,000shares of our common stock each year, which vests over a one-year period from the date of grant.Our Chairman also received a non-qualified stock option to purchase 15,000shares of our common stock each year, which vests over a one-year period from the date of grant. Commencing in 2013, we revised our director compensation program to provide that each new non-employee director receives a non-qualified stock option to purchase 150,000 shares of our common stock upon joining the Board, and a non-qualified option to purchase 100,000 shares of common stock each year, or 125,000 shares in the case of our Chairman. Cash compensation and vesting provisions were unchanged. All members of our Board of Directors are eligible to receive full reimbursement for travel expenses arising from their attendance of our board meetings. 10 Table of Contents Director Compensation Table— 2012 The following table sets forth information with respect to the compensation earned by our non-employee directors during the fiscal year ended December31, 2012. Name Fees Earned or Paid in Cash ($) Option Awards ($)(1) Total ($) Christopher S. Henney,Ph.D. (Chairman)(2) $ $ $ Bogdan Dziurzynski, D.P.A.(3) $ $ $ James I. Healy,M.D.,Ph.D.(4) $ $ $ Donald J. Santel(5) $ $ — $ Daniel K. Spiegelman(6) $ $ $ David E. Thompson(7) $ $ $ Peter A. Thompson(8) $ $ $ This column reflects the aggregate grant date fair value of equity awards granted in 2012 and calculated in accordance with FASB ASC718, excluding the effect of estimated forfeitures. See Note10 to our financial statements included in our Annual Report on Form10-K for the year ended December31, 2012 for a discussion of the assumptions made in determining the valuation of option awards. Dr.Henney held 45,000shares underlying stock options as of December31, 2012. Dr. Dziurzynski joined the Board of Directors on March 5, 2012. He held 37,000 shares of underlying stock options as of December 31, 2012. Dr.Healy held 24,000 shares underlying stock options as of December31, 2012. Mr.Santel resigned from the Board of Directors on May 8, 2012.He held zero shares underlying stock options as of December31, 2012. Mr.Spiegelman held 61,000shares underlying stock options as of December31, 2012. Mr.Thompson held 41,965shares underlying stock options as of December31, 2012. Dr.Thompson held 49,000shares underlying stock options as of December31, 2012. Required Vote The two nominees receiving the highest number of affirmative votes of all the votes properly cast shall be elected as directors to serve until the 2016 Annual Meeting of Stockholders or until their successors have been duly elected and qualified. Recommendation of the Board of Directors The Board of Directors recommends that the stockholders vote FOR the election of each of the nominees listed above. 11 Table of Contents PROPOSAL2 RATIFICATION OF AUDITORS The Audit Committee has appointed Deloitte & Touche LLP as the Company’s independent registered public accounting firm for 2013. Representatives of Deloitte & Touche LLP will attend the Annual Meeting of Stockholders and will have the opportunity to make a statement if they desire to do so. They will also be available to respond to appropriate questions. The following is a summary of fees billed by Deloitte & Touche LLP for fiscal years ended December 2012 and 2011: Audit Fees(1) $ $ Audit Related Fees — — Tax Fees — — All Other Fees — — Total $ $ Includes fees associated with the annual audit of our financial statements, the reviews of our interim financial statements and the issuance of consent and comfort letters in connection with registration statements, including filing our registration statement on FormS-1 for our initial public offering and registration statements on Form S-3. Audit Committee Pre-Approval Policies The Audit Committee is directly responsible for the appointment, retention and termination, and for determining the compensation, of the Company’s independent registered public accounting firm. The Audit Committee shall pre-approve all auditing services and the terms thereof and non-audit services (other than non-audit services prohibited under Section10A(g) of the Exchange Act or the applicable rules of the SEC or the Public Company Accounting Oversight Board), except that pre-approval is not required for the provision of non-audit services if the “deminimus” provisions of Section10A(i)(1)(B) of the Exchange Act are satisfied. The Audit Committee may delegate to one or more designated members of the Audit Committee the authority to grant pre-approvals for non-audit services, provided such approvals are presented to the Audit Committee at a subsequent meeting. All services provided by Deloitte & Touche LLP during fiscal years 2012 and 2011 were pre-approved by the Audit Committee in accordance with the pre-approval policy described above. Required Vote The ratification of the selection of Deloitte & Touche LLP requires the affirmative vote of a majority of the votes cast on the proposal at the Annual Meeting. Recommendation of the Board of Directors The Board of Directors recommends that the stockholders vote FOR the ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of the Company for its fiscal year ending December31, 2013. PROPOSAL3 REVERSE STOCK SPLIT AND REDUCTION IN AUTHORIZED SHARES The Board is recommending that the stockholders approve an amendment to the Company’s certificate of incorporation to (i) effect a reverse stock split of the Company’s outstanding shares of common stock at a ratio within a range of 1:5 to 1:8 and (ii) reduce the number of authorized shares of common stock from 195,000,000 to 100,000,000. If this proposal is approved, the Board or a committee of the Board will have the authority to decide, within twelve months from the Annual Meeting, whether to implement the split and the exact amount of the split within this range, if it is to be implemented. If the Board decides to implement the split, it will become effective upon the filing of the amendment to the Company’s Certificate of Incorporation with the Secretary of State of the State of Delaware (the “Effective Date”). If the reverse split is implemented, the number of issued and outstanding shares of common stock would be reduced in accordance with the exchange ratio selected by the Board or committee, and the total number of authorized shares of common stock after the reverse stock split would be reduced to 100,000,000 shares.The form of amendment to the Company’s certificate of incorporation to effect the reverse split and reduce the number of authorized shares of common stock is attached as Annex A to this proxy statement and incorporated herein by reference. 12 Table of Contents Purpose and Background of the Reverse Split and Reduction in Authorized Shares of Common Stock The Board’s primary objectives in proposing the reverse split are to raise the per share trading price of our common stock and to increase the number of shares of our authorized but unissued common stock. The Board believes that the reverse split would, among other things, (i)better enable the Company to maintain the listing of its common stock on The NASDAQ Global Market, (ii)facilitate higher levels of institutional stock ownership, where investment policies generally prohibit investments in lower-priced securities and (iii)better enable the Company to raise funds to finance its planned operations. The Company’s common stock is currently listed on The NASDAQ Global Market. On December 20, 2012, the Company received a letter from The NASDAQ Stock Market LLC (“NASDAQ”) advising that for the previous 30 consecutive business days, the bid price of the Company’s common stock had closed below the minimum $1.00 per share requirement for continued inclusion on the NASDAQ Global Market pursuant to NASDAQ Marketplace Rule4450(a)(5). This notification had no immediate effect on the listing of the common stock.NASDAQ stated in its letter that in accordance with NASDAQ Marketplace Rule4450(e)(2), the Company will be provided 180 calendar days, or until June 18, 2013, to regain compliance with the minimum bid price requirement. The NASDAQ letter also stated that if, at any time before June 18, 2013, the bid price of the common stock closes at $1.00 per share or more for a minimum of 10 consecutive business days, the NASDAQ staff will provide the Company with written notification that it has achieved compliance with the minimum bid price requirement. If the Company does not regain compliance with the minimum bid price requirement by June 18, 2013, the NASDAQ staff will provide the Company with written notification that the common stock will be delisted from the NASDAQ Global Market. At that time, the Company may appeal the delisting determination to a NASDAQ Listings Qualifications Panel pursuant to applicable NASDAQ rules. Alternatively, NASDAQ Marketplace Rule4450(i)may permit the Company to transfer the common stock to the NASDAQ Capital Market if the common stock satisfies all criteria, other than compliance with the minimum bid price requirement, for initial inclusion on such market. In the event of such a transfer, the NASDAQ Marketplace Rulesprovide that the Company will be afforded an additional 180 calendar days to comply with the minimum bid price requirement while listed on the NASDAQ Capital Market. If a delisting from NASDAQ Global Market were to occur, the common stock might be eligible for listing on the NASDAQ Capital Market as described above.If a delisting from the NASDAQ Capital Market were to occur, the common stock would then trade on the OTC Bulletin Board or in the “pink sheets.” These alternative markets are generally considered to be less efficient than, and not as broad as, The NASDAQ Capital Market or The NASDAQ Global Market. The closing sale price of the Company’s common stock on March 25, 2013 was $0.64 per share. The Board has considered the potential harm to the Company of a delisting from the NASDAQ Global Market and believes that a reverse stock split would help the Company regain compliance with NASDAQ’s minimum bid price listing standard. The Board further believes that an increased stock price may encourage investor interest and improve the marketability of the Company’s common stock to a broader range of investors, and thus improve liquidity. Because of the trading volatility often associated with low-priced stocks, many brokerage firms and institutional investors have internal policies and practices that either prohibit them from investing in low-priced stocks or tend to discourage individual brokers from recommending low-priced stocks to their customers. The Board believes that the anticipated higher market price resulting from a reverse stock split would enable institutional investors and brokerage firms with policies and practices such as those described above to invest in the Company’s common stock. Furthermore, the Board believes that the reverse split would facilitate the Company’s efforts to raise capital to fund its planned operations. As previously disclosed in the Company’s periodic reports filed with the Securities and Exchange Commission (the “SEC”), the Company will need to raise additional capital and may elect to do so through the issuance of equity securities. The reverse split and reduction in authorized shares of common stock would reduce the number of shares of authorized common stock by a smaller percentage than it reduces the totalnumber of shares of common stock outstanding. As a result, the Company would have a larger number of authorized but unissued shares from which to issue additional shares of common stock, or securities convertible or exercisable into shares of common stock, in equity financing transactions.Currently, except as contemplated by its existing stock option plans and employee stock purchase plan, the Company has no agreements, plans, arrangements or understandings, written or oral, relating to the issuance of any of the additional shares of common stock to be authorized upon the approval of this proposal 13 Table of Contents The purpose of seeking stockholder approval of a range of exchange ratios from 1:5 to 1:8 (rather than a fixed exchange ratio) is to provide the Company with the flexibility to achieve the desired results of the reverse stock split. If the stockholders approve this proposal, the Board or a committee of the Board would effect a reverse stock split only upon the Board or committee’s determination that a reverse stock split would be in the best interests of the Company at that time. If the Board were to effect a reverse stock split, the Board would set the timing for such a split and select the specific ratio within the range of 1:5 to 1:8. No further action on the part of stockholders would be required to either implement or abandon the reverse stock split. If the stockholders approve the proposal, and the Board or a committee of the Board determines to effect the reverse stock split, we would communicate to the public, prior to the Effective Date, additional details regarding the reverse split, including the specific ratio selected by the Board or committee. If the Board or a committee of the Board does not implement the reverse stock split within twelve months from the Annual Meeting, the authority granted in this proposal to implement the reverse stock split will terminate. The Board reserves its right to elect not to proceed with the reverse stock split if it determines, in its sole discretion, that this proposal is no longer in the best interests of the Company. Material Effects of Proposed Reverse Stock Split and Reduction in Authorized Shares of Common Stock The Board believes that the reverse split will increase the price level of the Company’s common stock in order to, among other things, ensure continued compliance with the NASDAQ Global Market’s minimum bid price listing standard and generate interest in the Company among investors. The Board cannot predict, however, the effect of the reverse split upon the market price for the common stock, and the history of similar reverse stock splits for companies in like circumstances is varied. The market price per share of common stock after the reverse split may not rise in proportion to the reduction in the number of shares of common stock outstanding resulting from the reverse split, which would reduce the market capitalization of the Company. The market price per post- reverse split share may not remain in excess of the $1.00 minimum bid price as required by the NASDAQ Global Market, or the Company may not otherwise meet the additional requirements for continued listing on the NASDAQ Global Market. The market price of the common stock may also be based on our performance and other factors, the effect of which the Board cannot predict. The reverse split will affect all stockholders of the Company uniformly and will not affect any stockholder’s percentage ownership interests or proportionate voting power, except to the extent that the reverse split results in any of stockholders owning a fractional share. In lieu of issuing fractional shares, the Company may either (i)directly pay each stockholder who would otherwise have been entitled to a fraction of a share an amount in cash equal to the closing sale price of the common stock, as quoted on the NASDAQ Global Market on the Effective Date, multiplied by the fractional share amount, or (ii)make arrangements with the Company’s transfer agent or exchange agent to aggregate all fractional shares otherwise issuable in the reverse stock split and sell these whole shares as soon as possible after the Effective Date at then prevailing market prices on the open market on behalf of those holders, and then pay each such holder his, her or its pro rata portion of the sale proceeds. The principal effects of the reverse split and reduction in authorized shares will be that (i)the number of shares of common stock issued and outstanding will be reduced from 148,900,2541shares as of March 22, 2013 to a range of 18,463,6611to 29,780,0501 shares, depending on the exact split ratio chosen by the Board or a committee of the Board, (ii) all outstanding options and warrants entitling the holders thereof to purchase shares of common stock will enable such holders to purchase, upon exercise of their options or warrants, one-fifth to one-eighth of the number of shares of common stock which such holders would have been able to purchase upon exercise of their options or warrants immediately preceding the reverse split, at an exercise price equal to five to eight times the exercise price specified before the reverse split, resulting in the same aggregate price being required to be paid upon exercise thereof immediately preceding the reverse split, (iii)the number of shares reserved for issuance pursuant to the Company’s 2013 Stock Option and Incentive Plan and 2010 Employee Stock Purchase Plan will be reduced to one-fifth to one-eighth of the number of shares currently included in each such plan and (iv) the number of authorized shares of the Company’s common stock will be reduced from 195,000,000 to 100,000,000. The reverse split will not affect the par value of the common stock. As a result, on the Effective Date of the reverse split, the stated capital on the Company’s balance sheet attributable to the common stock will be reduced to one-fifth to one-eighth of its present amount, depending on the exact amount of the split, and the additional paid-in capital account will be credited with the amount by which the stated capital is reduced. The per share net income or loss and net book value of the common stock will be retroactively increased for each period because there will be fewer shares of common stock outstanding. The amendment will not change the terms of the common stock. After the reverse split, the shares of common stock will have the same voting rights and rights to dividends and distributions and will be identical in all other respects to the common stock now authorized. Each stockholder’s percentage ownership of the new common stock will not be altered except for the effect of eliminating fractional shares. The common stock issued pursuant to the reverse split will remain fully paid and non-assessable. The reverse split is not intended as, and will not have the effect of, a “going private transaction” covered by Rule 13e-3 under the Securities Exchange Act of 1934. Following the reverse split, the Company will continue to be subject to the periodic reporting requirements of the Securities Exchange Act of 1934. 14 Table of Contents The reverse split and reduction in authorized shares of common stock will not change the number of authorized shares of the Company’s preferred stock or the terms of the preferred stock. Because the Company will reduce the number of authorized shares of common stock by a smaller percentage than the reverse stock split, the overall effect will be an increase in authorized but unissued shares of common stock as a result of the reverse stock split. These shares may be issued at the Board’s discretion. Any future issuances will have the effect of diluting the percentage of stock ownership and voting rights of the present holders of common stock. If the reverse split is not approved, the Company may be unable to raise additional capital. The reverse stock split may result in some stockholders owning ‘‘odd-lots’’ of less than 100 shares of our common stock. Brokerage commissions and other costs of transactions in odd-lots are generally higher than the costs of transactions in ‘‘round-lots’’ of even multiples of 100 shares. Procedure for Effecting Reverse Split and Exchange of Stock Certificates If the reverse split is approved by the Company’s stockholders, and the Board or a committee of the Board determines it is in the best interests of the Company to effect the split, the reverse stock split would become effective at such time as the amendment to the Company’s Fifth Amended and Restated Certificate of Incorporation, as amended, the form of which is attached as Annex A to this proxy statement, is filed with the Secretary of State of the State of Delaware. Upon the filing of the amendment, all of the Company’s existing common stock will be converted into new common stock as set forth in the amendment. As soon as practicable after the Effective Date, stockholders will be notified that the reverse split has been effected. American Stock Transfer and Trust Company, the Company’s transfer agent, will act as exchange agent for purposes of implementing the exchange of stock certificates. Holders of pre-reverse split shares will be asked to surrender to the exchange agent certificates representing pre-reverse split shares in exchange for certificates representing post-reverse split shares in accordance with the procedures to be set forth in a letter of transmittal that will be delivered to the Company’s stockholders. No new certificates will be issued to a stockholder until the stockholder has surrendered to the exchange agent his, her or its outstanding certificate(s) together with the properly completed and executed letter of transmittal. STOCKHOLDERS SHOULD NOT DESTROY ANY STOCK CERTIFICATES AND SHOULD NOT SUBMIT ANY CERTIFICATES UNTIL REQUESTED TO DO SO. Stockholders whose shares are held by their stockbroker do not need to submit old share certificates for exchange. These shares will automatically reflect the new quantity of shares based on the reverse split. Beginning on the Effective Date, each certificate representing pre-reverse split shares will be deemed for all corporate purposes to evidence ownership of post-reverse split shares. Fractional Shares The Company will not issue fractional certificates for post-reverse split shares in connection with the reverse split. In lieu of issuing fractional shares, the Company may either (i)directly pay each stockholder who would otherwise have been entitled to a fraction of a share an amount in cash equal to the closing sale price of the common stock, as quoted on the NASDAQ Global Market on the Effective Date, multiplied by the fractional share amount, or (ii)make arrangements with the Company’s transfer agent or exchange agent to aggregate all fractional shares otherwise issuable in the reverse stock split and sell these whole shares as soon as possible after the Effective Date at then prevailing market prices on the open market on behalf of those holders, and then pay each such holder his, her or its pro rata portion of the sale proceeds. Criteria to be Used for Decision to Apply the Reverse Stock Split If the stockholders approve the reverse stock split, the Board or a committee of the Board will be authorized to proceed with the reverse split. In determining whether to proceed with the reverse split and setting the exact amount of split, if any, the Board or committee will consider a number of factors, including market conditions, existing and expected trading prices of the Company’s common stock, the NASDAQ Global Market listing requirements, the Company’s additional funding requirements and the amount of the Company’s authorized but unissued common stock. 15 Table of Contents No Dissenter’s Rights Under the Delaware General Corporation Law, stockholders will not be entitled to dissenter’s rights with respect to the proposed amendment to the Company’s Fifth Amended and Restated Certificate of Incorporation, as amended, to effect the reverse stock split, and the Company does not intend to independently provide stockholders with any such right. Certain U.S. Federal Income Tax Consequences of the Reverse Split The following is a summary of certain U.S. federal income tax consequences relating to the reverse stock split as of the date hereof. Except where noted, this summary deals only with a stockholder who holds common stock as a capital asset. For purposes of this summary, a “U.S. holder” means a beneficial owner of common stock who is any of the following for U.S. federal income tax purposes: (i)a citizen or resident of the United States, (ii)a corporation created or organized in or under the laws of the United States, any state thereof, or the District of Columbia, (iii)an estate the income of which is subject to U.S. federal income taxation regardless of its source, or (iv)a trust if (1)its administration is subject to the primary supervision of a court within the United States and one or more U.S. persons have the authority to control all of its substantial decisions, or (2)it has a valid election in effect under applicable U.S. Treasury regulations to be treated as a U.S. person. A non-U.S. holder of common stock is a stockholder who is not a U.S. holder. This summary is based upon provisions of the Internal Revenue Code of 1986, as amended (the “Code”), and regulations, rulings and judicial decisions as of the date hereof. Those authorities may be changed, perhaps retroactively, so as to result in U.S. federal income tax considerations different from those summarized below. This summary does not represent a detailed description of the U.S. federal income tax consequences to a stockholder in light of his, her or its particular circumstances. In addition, it does not represent a description of the U.S. federal income tax consequences to a stockholder who is subject to special treatment under the U.S. federal income tax laws and does not address the tax considerations applicable to stockholders who may be subject to special tax rules, such as: • partnerships • financial institutions; • insurance companies; • real estate investment trusts; • regulated investment companies; • grantor trusts; • tax-exempt organizations; • dealers or traders in securities or currencies; • stockholders who hold common stock as part of a position in a straddle or as part of a hedging, conversion or integrated transaction for U.S. federal income tax purposes or U.S. holders that have a functional currency other than the U.S. dollar; • stockholders who actually or constructively own 10 percent or more of the Company’s voting stock; or • a non-U.S. holder who is a U.S. expatriate, “controlled foreign corporation” or “passive foreign investment company.” Moreover, this description does not address the U.S. federal estate and gift tax, alternative minimum tax or other tax consequences of the reverse stock split. If an entity classified as a partnership for U.S. federal income tax purposes holds common stock, the tax treatment of a partner will generally depend on the status of the partner and the activities of the partnership. Each stockholder should consult his, her or its own tax advisers concerning the particular U.S. federal tax consequences of the reverse stock split, as well as the consequences arising under the laws of any other taxing jurisdiction, including any state, local or foreign income tax consequences. To ensure compliance with Treasury Department Circular 230, each holder of common stock is hereby notified that: (a)any discussion of U.S. federal tax issues in this proxy statement is not intended or written to be used, and cannot be used, by such holder for the purpose of avoiding penalties that may be imposed on such holder under the Code; (b)any such discussion has been included by the Company in furtherance of the reverse stock split on the terms described herein; and (c)each such holder should seek advice based on its particular circumstances from an independent tax advisor. 16 Table of Contents U.S. Holders. Generally, a reverse stock split will not result in the recognition of gain or loss by a U.S. holder for U.S. federal income tax purposes (except to the extent of cash received in lieu of a fractional share). The aggregate adjusted basis of the new shares of common stock will be the same as the aggregate adjusted basis of the common stock exchanged for such new shares, reduced by the amount of the adjusted basis of any common stock exchanged for such new shares that is allocated to the fractional share for which cash is received. The holding period of the new, post-reverse split shares of the common stock resulting from implementation of the reverse stock split will include a U.S. holder’s holding periods for the pre-reverse split shares. A stockholder who receives cash in lieu of a fractional share of new common stock generally will recognize taxable gain or loss equal to the difference, if any, between the amount of cash received and the portion of the stockholder’s aggregate adjusted tax basis in the shares of old common stock allocated to the fractional share. If the shares of old common stock allocated to the fractional shares were held by the stockholder as capital assets, the gain or loss resulting from the payment of cash in lieu of the issuance of a fractional share will be taxed as capital gain or loss. Such capital gain or loss will be short term if the pre-reverse split shares were held for one year or less and long term if held more than one year. Non U.S. Holders. A non-U.S. holder of the Company’s common stock generally will not be subject to U.S. federal income tax with respect to any gain recognized as a result of cash received in lieu of a fractional share in connection with the reverse stock split; provided, however, that gain will be subject to tax if (i)the gain is effectively connected with a trade or business of the non-U.S. holder in the U.S. (in which case, for a non-U.S. holder that is a foreign corporation, the branch profits tax may also apply), and, where a tax treaty applies, is attributable to a U.S. permanent establishment of the non-U.S. holder, (ii)the gain is recognized by a non-U.S. holder who is present in the United States for 183 or more days in the taxable year of the reverse stock split and certain other conditions are met, or (iii)the Company is or has been a “U.S. real property holding corporation” for U.S. federal income tax purposes. The Company believes it currently is not and it does not anticipate becoming, a “U.S. real property holding corporation” for U.S. federal income tax purposes. Information Reporting and Backup Withholding. Payment of cash in lieu of fractional shares within the United States or conducted through certain U.S. related financial intermediaries is subject to both backup withholding and information reporting unless the beneficial owner certifies under penalties of perjury that it is not a U.S. holder (and the payor does not have actual knowledge or reason to know that the beneficial owner is a U.S. holder) or the stockholder otherwise establishes an exemption. Any amounts withheld under the backup withholding rules may be allowed as a refund or a credit against such stockholder’s U.S. federal income tax liability provided the required information is furnished to the Internal Revenue Service. Approval Required The affirmative vote of the holders of a majority of the shares of the Company’s common stock outstanding as of the record date is required to approve the amendment of the Company’s Fifth Amended and Restated Certificate of Incorporation, as amended, to (i) effect a reverse split of the common stock in the range of 1:5 to 1:8 and (ii) reduce the number of authorized shares of common stock. Abstentions and “broker non-votes” will not be counted as having been voted on the proposal, and therefore will have the same effect as negative votes. Recommendation of the Board of Directors The Board of Directors recommends that the stockholders vote FOR the amendment to the Company’s Fifth Amended and Restated Certificate of Incorporation, as amended, to (i) effect a reverse stock split of Anthera’s common stock in the range of 1:5 to 1:8, such ratio to be determined in the discretion of our Board of Directors and (ii) reduce the number of authorized shares of common stock from 195,000,000 to 100,000,000. PROPOSAL4 APPROVAL OF 2 The Board believes that stock options and other stock-based incentive awards can play an important role in the success of the Company by encouraging and enabling the employees, officers, non-employee directors and other key persons (including consultants) of the Company and its subsidiaries upon whose judgment, initiative and efforts the Company largely depends for the successful conduct of its business to acquire a proprietary interest in the Company. The Board of Directors anticipates that providing such persons with a direct stake in the Company will assure a closer identification of the interests of such individuals with those of the Company and its stockholders, thereby stimulating their efforts on the Company’s behalf and strengthening their desire to remain with the Company. On March 25, 2013, the Board of Directors approved the 2013 Stock Option and Incentive Plan (the “2013 Plan”), subject to stockholder approval.The 2013 Plan provides flexibility of the Compensation Committee in granting stock options and other awards to our officers, employees, non-employee directors and other key persons (including consultants) and to ensure that the Company can continue to grant stock options and other awards to such persons at levels determined to be appropriate by the Compensation Committee. A copy of the 2013 Plan is attached as Annex B to this Proxy Statement and is incorporated herein by reference. 17 Table of Contents Proposal 4 seeks stockholder approval of the 2013 Plan.Stockholder approval of Proposal 4 will also allow certain awards granted under the 2013 Plan to qualify as performance-based compensation exempt from the cap imposed by Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), on the Company’s tax deduction with respect to compensation paid to certain executive officers.Upon stockholder approval of the 2013 Plan, no additional grants will be made under the Company’s 2010 Stock Option and Incentive Plan (the “2010 Plan”). Summary of Material Features of the 2013 Plan The material features of the 2013 Plan are: · The maximum number of shares of common stock to be issued under the 2013 Plan is fourteen million (14,000,000) shares, plus the number of shares remaining available for issuance under the 2010 Plan; · The award of stock options (both incentive and non-qualified options), stock appreciation rights, restricted stock, restricted stock units, unrestricted stock, performance shares, dividend equivalent rights, and cash-based awards is permitted; · Grants of “full value” awards are deemed for purposes of determining the number of shares available for future grants under the 2013 Plan as an award for 1.5 shares for each share of common stock subject to the award.Grants of stock option or stock appreciation rights are deemed to be award of one share for each share of common stock subject to the award; · Minimum vesting periods are required for certain grants of restricted stock, restricted stock units and performance share awards; · The exercise price of stock options and stock appreciation rights will not be decreased in any manner without stockholder approval; · Any material amendment to the 2013 Plan is subject to approval by our stockholders; and · The term of the 2013 Plan will expire on May 16, 2023, which is ten years from the date of the annual meeting. Based solely on the closing price of our common stock as reported by the NASDAQ Global Market on March 25, 2013, the maximum aggregate market value of the common stock that could potentially be issued under the 2013 Plan is approximately $12.9 million. The shares we issue under the 2013 Plan will be authorized but unissued shares or shares that we reacquire. The shares of common stock underlying any awards under the 2013 Plan, as well as under the Company’s 2010 Plan or the Company’s 2005 Equity Incentive Plan that are forfeited, canceled or are otherwise terminated (other than by exercise) are added back to the shares of common stock available for issuance under the 2013 Plan.The following shares will not be added back to the shares authorized for issuance under the 2013 Plan: shares tendered or held back upon exercise of an option or settlement of an award to cover the exercise price or tax withholding and shares subject to a stock appreciation right that are not issued in connection with the stock settlement of the stock appreciation right upon exercise. Qualified Performance-Based Compensation under Code Section 162(m) To ensure that certain awards granted under the Amended Plan to a “Covered Employee” (as defined in the Internal Revenue Code of 1986 (the “Code”)) qualify as “performance-based compensation” under Section 162(m) of the Code, the Amended Plan provides that the Compensation Committee may require that the vesting of such awards be conditioned on the satisfaction of performance criteria that may include any or all of the following:(1) total shareholder return, (2) achievement of key clinical milestones, (3) earnings before interest, taxes, depreciation and amortization; (4) net income (loss) (either before or after interest, taxes, depreciation and/or amortization); (5) changes in the market price of the stock; (6) economic value-added; (7) funds from operations or similar measure; (8) sales or revenue; (9) acquisitions or strategic transactions; (10) operating income (loss); (11) cash flow (including, but not limited to, operating cash flow and free cash flow); (12) return on capital, assets, equity, or investment; (13)return on sales; (12) gross or net profit levels; (13) productivity; (14) expense; (15) margins; (16) operating efficiency; (17) customer satisfaction; (18) working capital; (19) earnings (loss) per share of common stock; (20) sales or market shares; and (21) number of customers, any of which may be measured either in absolute terms or as compared to any incremental increase or as compared to results of a peer group, and which may be applied to the Company as a whole or to a unit, division, group or subsidiary.The Compensation Committee will select the particular performance criteria within 90 days following the commencement of a performance cycle.Subject to adjustments for stock splits and similar events, the maximum award granted to any one individual that is intended to qualify as “performance-based compensation” under Section 162(m) of the Code will not exceed6,000,000 shares of common stock for any performance cycle and options or stock appreciation rights with respect to no more than 6,000,000 shares of common stock may be granted to any one individual during any calendar year period.If a performance-based award is payable in cash, it cannot exceed $2 million for any performance cycle. 18 Table of Contents SUMMARY OF THE 2013 PLAN The following description of certain features of the 2013 Plan is intended to be a summary only. The summary is qualified in its entirety by the full text of the 2013 Plan that is attached hereto as Annex B. Plan Administration. The 2013 Plan is administered by the Compensation Committee. The Compensation Committee has full power to select, from among the individuals eligible for awards, the individuals to whom awards will be granted, to make any combination of awards to participants, and to determine the specific terms and conditions of each award, subject to the provisions of the 2013 Plan. The Compensation Committee may delegate to our Chief Executive Officer the authority to grant stock options to employees who are not subject to the reporting and other provisions of Section 16 of the Exchange Act and not subject to Section 162(m) of the Code, subject to certain limitations and guidelines. Eligibility. Persons eligible to participate in the 2013 Plan will be those full or part-time officers, employees, non-employee directors and other key persons (including consultants) of the Company and its subsidiaries as selected from time to time by the Compensation Committee in its discretion. Approximately 28 individuals are currently eligible to participate in the 2013 Plan, which includes 8 officers, 13 employees who are not officers, and 7 non-employee directors. Plan Limits. Fourteen million (14,000,000) shares, plus the number of shares remaining available for issuance under the 2010 Plan, are initially available for issuance under the 2013 Plan. The maximum award of stock options or stock appreciation rights granted to any one individual will not exceed 6,000,000 shares of common stock (subject to adjustment for stock splits and similar events) for any calendar year period. If any award of restricted stock, restricted stock units or performance shares granted to an individual is intended to qualify as “performance-based compensation” under Section 162(m) of the Code, then the maximum award shall not exceed 6,000,000 shares of common stock (subject to adjustment for stock splits and similar events) to any one such individual in any performance cycle. If any cash-based award is intended to qualify as “performance-based compensation” under Section 162(m) of the Code, then the maximum award to be paid in cash in any performance cycle may not exceed $2 million. In addition, no more than 50,000,000 shares will be issued in the form of incentive stock options. Stock Options. The 2013 Plan permits the granting of (1) options to purchase common stock intended to qualify as incentive stock options under Section 422 of the Code and (2) options that do not so qualify. Options granted under the 2013 Plan will be non-qualified options if they fail to qualify as incentive options or exceed the annual limit on incentive stock options. Incentive stock options may only be granted to employees of the Company and its subsidiaries. Non-qualified options may be granted to any persons eligible to receive incentive options and to non-employee directors and key persons. The option exercise price of each option will be determined by the Compensation Committee but may not be less than 100% of the fair market value of the common stock on the date of grant. Fair market value for this purpose will be the last reported sale price of the shares of common stock on the NASDAQ on the date of grant. The exercise price of an option may not be reduced after the date of the option grant, other than to appropriately reflect changes in our capital structure. The term of each option will be fixed by the Compensation Committee and may not exceed ten years from the date of grant. The Compensation Committee will determine at what time or times each option may be exercised. Options may be made exercisable in installments and the exercisability of options may be accelerated by the Compensation Committee. In general, unless otherwise permitted by the Compensation Committee, no option granted under the 2013 Plan is transferable by the optionee other than by will or by the laws of descent and distribution or pursuant to a qualified domestic relations order, and options may be exercised during the optionee’s lifetime only by the optionee, or by the optionee’s legal representative or guardian in the case of the optionee’s incapacity. Upon exercise of options, the option exercise price must be paid in full either in cash, by certified or bank check or other instrument acceptable to the Compensation Committee or by delivery (or attestation to the ownership) of shares of common stock that are beneficially owned by the optionee. Subject to applicable law, the exercise price may also be delivered to the Company by a broker pursuant to irrevocable instructions to the broker from the optionee. In addition, the Compensation Committee may permit non-qualified options to be exercised using a net exercise feature which reduces the number of shares issued to the optionee by the number of shares with a fair market value equal to the exercise price. 19 Table of Contents To qualify as incentive options, options must meet additional federal tax requirements, including a $100,000 limit on the value of shares subject to incentive options that first become exercisable by a participant in any one calendar year. Stock Appreciation Rights. The Compensation Committee may award stock appreciation rights subject to such conditions and restrictions as the Compensation Committee may determine. Stock appreciation rights entitle the recipient to shares of common stock equal to the value of the appreciation in the stock price over the exercise price. The exercise price is the fair market value of the common stock on the date of grant. The term of a stock appreciation right shall be determined by the Compensation Committee, but may not exceed ten years. Restricted Stock. The Compensation Committee may award shares of common stock to participants subject to such conditions and restrictions as the Compensation Committee may determine. These conditions and restrictions may include the achievement of certain performance goals (as summarized above) and/or continued employment with us through a specified restricted period. Restricted Stock Units. The Compensation Committee may award restricted stock units to any participants. Restricted stock units are ultimately payable in the form of shares of common stock and may be subject to such conditions and restrictions as the Compensation Committee may determine. These conditions and restrictions may include the achievement of certain performance goals (as summarized above) and/or continued employment with the Company through a specified vesting period. In the Compensation Committee’s sole discretion, it may permit a participant to make an advance election to receive a portion of his or her future cash compensation otherwise due in the form of a restricted stock unit award, subject to the participant’s compliance with the procedures established by the Compensation Committee and requirements of Section 409A of the Code. During the deferral period, the deferred stock awards may be credited with dividend equivalent rights. Unrestricted Stock Awards. The Compensation Committee may also grant shares of common stock which are free from any restrictions under the 2013 Plan. Unrestricted stock may be granted to any participant in recognition of past services or other valid consideration and may be issued in lieu of cash compensation due to such participant. Cash-Based Awards. The Compensation Committee may grant cash bonuses under the 2013 Plan to participants. The cash bonuses may be subject to the achievement of certain performance goals (as summarized above). Performance Share Awards. The Compensation Committee may grant performance share awards to any participant which entitle the recipient to receive shares of common stock upon the achievement of certain performance goals (as summarized above) and such other conditions as the Compensation Committee shall determine. Dividend Equivalent Rights. The Compensation Committee may grant dividend equivalent rights to participants which entitle the recipient to receive credits for dividends that would be paid if the recipient had held specified shares of common stock. Dividend equivalent rights may be granted as a component of another award (other than a stock option or stock appreciation right) or as a freestanding award. Dividend equivalent rights may be settled in cash, shares of common stock or a combination thereof, in a single installment or installments, as specified in the award. Change of Control Provisions. The 2013 Plan provides that upon the effectiveness of a “sale event” as defined in the 2013 Plan, except as otherwise provided by the Compensation Committee in the award agreement, the parties to the sale event may agree that awards shall be assumed or continued by the successor entity. If the parties to the sale event do not provide for the assumption or continuation of awards, all stock options and stock appreciation rights will automatically become fully exercisable and the restrictions and conditions on all other awards with time-based conditions will automatically be deemed waived, and all awards with conditions and restrictions relating to the attainment of performance goals may become vested and non-forfeitable in connection with a sale event in the Compensation Committee’s discretion and, upon the effective time of the sale event, the plan and all awards will terminate.In the event of such termination, (i) the Company shall have the option, in its sole discretion, to make or provide for a cash payment to participants holding options and stock appreciation rights equal to the difference between the per share cash consideration and the exercise price of the options or stock appreciation rights or (ii) each grantee will be permitted, within a specific period of time prior to the sale event, to exercise all outstanding stock options and stock appreciation rights, to the extent then exercisable. Adjustments for Stock Dividends, Stock Splits, Etc. The 2013 Plan requires the Compensation Committee to make appropriate adjustments to the number of shares of common stock that are subject to the 2013 Plan, to certain limits in the 2013 Plan, and to any outstanding awards to reflect stock dividends, stock splits, extraordinary cash dividends and similar events. Tax Withholding. Participants in the 2013 Plan are responsible for the payment of any federal, state or local taxes that the Company is required by law to withhold upon the exercise of options or stock appreciation rights or vesting of other awards. Subject to approval by the Compensation Committee, participants may elect to have the minimum tax withholding obligations satisfied by authorizing the Company to withhold shares of common stock to be issued pursuant to the exercise or vesting. 20 Table of Contents Amendments and Termination. The Board may at any time amend or discontinue the 2013 Plan and the Compensation Committee may at any time amend or cancel any outstanding award for the purpose of satisfying changes in the law or for any other lawful purpose. However, no such action may adversely affect any rights under any outstanding award without the holder’s consent. To the extent required under the rules of the NASDAQ, any amendments that materially change the terms of the 2013 Plan will be subject to approval by our stockholders. Except to reflect changes in our capital structure, outstanding stock options or stock appreciation rights may not be repriced without obtaining stockholder approval.Amendments shall also be subject to approval by our stockholders if and to the extent determined by the Compensation Committee to be required by the Code to preserve the qualified status of incentive options or to ensure that compensation earned under the 2013 Plan qualifies as performance-based compensation under Section 162(m) of the Code. Effective Date of the 2013 Plan. The Board adopted the 2013 Plan on March 25, 2013 and it will become effective upon being approved by our stockholders. Awards of incentive options may be granted under the 2013 Plan until the date that that is 10 years from the date of Board approval. No other awards may be granted under the 2013 Plan after the date that is 10 years from the date of stockholder approval.If the 2013 Plan is not approved by stockholders, the 2010 Plan will continue in effect until it expires, and awards may be granted thereunder, in accordance with its terms. New Plan Benefits Because the grant of awards under the 2013 Plan is within the discretion of the Compensation Committee, the Company cannot determine the dollar value or number of shares of common stock that will in the future be received by or allocated to any participant in the 2013 Plan. Accordingly, in lieu of providing information regarding benefits that will be received under the 2013 Plan, the following table provides information concerning the benefits that were received by the following persons and groups during 2012: each named executive officer; all current executive officers, as a group; all current directors who are not executive officers, as a group; and all employees who are not executive officers, as a group. 21 Table of Contents Stock Options RSUs Name and Positions in 2012 Grant Date Fair Value Number (#) Grant Date Fair Value Number (#)(3) Paul F. Truex, President and Chief Executive Office, Director $ $ Christopher P. Lowe, Chief Business Officer and Chief Financial Officer $ $ Colin Hislop, M.D., Senior Vice President and Chief Medical Officer $ $ Debra Odink, Ph.D., Senior Vice President and Chief Technology officer $ $ Georgina Kilfoil, Senior Vice President, Product Development $ $
